



Exhibit 10.3
bestinclasslogo.jpg [bestinclasslogo.jpg]




March 18, 2019


Ms. Amanda L. Houghton
c/o Healthcare Trust of America, Inc.
16435 North Scottsdale Road, Suite 320
Scottsdale, AZ 85254


Re:
Extension of Amended and Restated Employment Agreement



Dear Amanda:


Reference is made to that certain Amended and Restated Employment Agreement
between you and Healthcare Trust of America, Inc. (the “Company”), dated as of
July 8, 2016 and subsequently amended on July 14, 2017 (the “Employment
Agreement”). This letter is to confirm our agreement that the term of the
Employment Agreement (as provided in Section 2 of the Employment Agreement) will
be extended so that the Expiration Date (as defined in the Employment Agreement)
will be March 13, 2022 (such term being subject to earlier termination as
provided in Section 7 of the Employment Agreement).
Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its current terms. This letter may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
If this letter accurately sets forth our mutual understanding with respect to
the foregoing matters, please indicate your acceptance by signing this letter
and returning it to the undersigned. This letter shall be a binding agreement
between the Company and you. A duplicate copy of this letter is included for
your records.
                    Healthcare Trust of America, Inc.

By: /s/ Scott D. Peters
Its: Chief Executive Officer, President and Chairman




Accepted and Agreed:


/s/ Amanda L. Houghton
Amanda L. Houghton


Date: March 18, 2019



